Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Status of Claims
This action is in reply to the RCE on February 1, 2020.
Claims 1, 3, 5, 7-8, 12-15, 17-24, and 26-27 are currently pending and have been examined.
Claims 2, 4, 6, 9-11, 16, and 25 have been cancelled.
Claims 1, 3, 5, 7-8, 12-15, 17-24, and 26-27 have been rejected
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 1/4/2021 have been fully considered but they are not persuasive.
In light of the amendments, the claims objections have been withdrawn.
In light of the amendments, the 112b rejection has been withdrawn.
Regarding the 103 rejections, it appears the applicant is arguing the instant limitations of the claim which are rendered moot in light of the new art applied as shown in the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8, 12-13, 19-20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeiduch (NPL) in view of Schirmer (NPL).
Regarding claim 1:

A computer-implemented method (method is performed on a smartphone and attached braille interface; see figs. 1 &2) comprising:
obtaining, by a user device (fig. 1, phone and braille device), information defining a navigation path to a destination (fig. 3, transcript shows how user provides a desired destination and is given back a navigation path to said destination.);
and forming, by the user device (fig. 1, phone and braille device), protrusions on a display of the user device (see multiple figures depicting raised pins corresponding the navigation.), wherein a first pattern of the protrusions corresponds to the navigation path (see figs 5-6; examiner is interpreting the left or right top portion of pins representing left or right hand turns to be the navigation path as that is showing the user the desired path required to follow the navigation route; examiner is also interpreting the birds eye view as shown in fig. 6 to depict a pattern of protrusions the correspond to the navigation path.):
determining, by the user device (fig. 1, phone and braille device), a walking direction of a user of the user device (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
forming, by the user device (fig. 1, phone and braille device), a second pattern of protrusions on the display of the user device (fig. 8, pattern that is getting shorter as the user walks), wherein the second pattern of protrusions corresponds to the walking direction of the user (fig. 7 & 8, the path shows the user is to walk straight and shortens as the user progresses along the path; examiner is interpreting this pattern as ;
forming, by the user device (fig. 1, phone and braille device), a third pattern of protrusions on the display of the user device (fig. 9, full top to bottom pattern with eroding pattern to confirm progress), wherein the third pattern of protrusions corresponds to the walking direction and the navigation path, indicating that the walking direction is along the navigation path (fig. 9, transcript reads “guidelines shortens as you are arriving closer to the next point… as you complete your turn the arrow goes back to full length”; examiner is interpreting the resetting of the pattern from showing the sideways pattern back to a full length forward pattern as representing that that walking direction is along the navigation path since it corresponds to the completing the turn informing the user that they are now facing the proper direction and continue to proceed forward.);
and a first protrusion of the protrusions of the third pattern of protrusions (fig. 9) is tactilely different (compare fig. 9 with figs. 5-6 to note the difference in initial points of the patterns) from a first protrusion of the protrusions of the first pattern of protrusions (figs. 5-6).
Schmeiduch does not explicitly teach, however Schirmer teaches:
determining, by the user device (fig. 5), that a deviation between the walking direction and the navigation path is less than a threshold (fig. 3, front threshold from plus/minus 45 degrees; In case the prototype is set to Compass mode, the iPhone application first determines the angle between a vector from the user’s position to magnetic North and a second vector from the user’s position to the target (α). In order to ;
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch to include the teachings as taught by Schirmer because it “adds to users’ safety and enables them to explore their environments more freely than is possible with prevailing mobile map-based pedestrian navigation systems [Schirmer, abstract]”
Regarding claim 5:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch further teaches:
forming, by the user device (fig. 1, phone and braille device), a fourth pattern of protrusions on the display of the user device (fig. 4, pattern showing a left turn), wherein the fourth pattern of protrusions corresponds to the deviation between the walking direction and the navigation path. (fig. 4, vertical portion representing the walking direction of the user and the horizontal portion representing the upcoming navigation path showing a required left hand turn.)
Regarding claim 7:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 5.

monitoring, by the user device (fig. 1, phone and braille device), a position of the user and the walking direction of the user (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
and updating, by the user device (fig. 1, phone and braille device), each of the first pattern of protrusions, the second pattern of protrusions, the third pattern of protrusions, and the fourth pattern of protrusions based on changes in the position and walking direction of the user (all figures, it can be observed thought the video and highlighted in the figures that the system updates the rendered navigation patterns in real time as the user is moving along the path).
Regarding claim 8:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch further teaches:
further comprising discontinuing the forming the protrusions when the position of the user device has reached the destination (fig. 7 & 8, showing the lowering of the protrusions as the user traverses the path and gets closer to the destination; examiner is also interpreting that the unit inherently recesses all the pins back in upon completion of its navigation task as that is the rest state for the pins.).
Regarding claim 12:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.

wherein the user device includes software provided as a service in a cloud environment. (fig. 2, “builds on top of the already existing functions of the phone and google maps”)
Regarding claim 13:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch further teaches:
deploying a system for providing tactile navigation directions (fig. 1, phone and braille device), comprising providing a computer infrastructure implemented by the user device operable to perform the obtaining the information defining the navigation path (fig. 2, navigation is built upon functionality of google maps), and the forming the protrusions on the display (see all figures, show the raised pins defining the navigational path for the user to follow.).
Regarding claim 19:
Schmeiduch teaches:
A system comprising: (fig. 1, phone and braille device)
a CPU (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a CPU.)
a computer readable memory (
a computer readable storage medium associated with a user device; (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a computer readable storage medium that are executable by the user device.)
program instructions to form tactile protrusions on the user device based on a position of the user device in relation to a navigation path corresponding to navigation directions (see all figures showing the dynamic protrusions formed that correspond to the navigation.), a first pattern of the protrusions corresponding to the navigation path (fig. 3, transcript shows how user provides a desired destination and is given back a navigation path to said destination.) ;),
program instructions to determine a movement direction of the user device (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
program instructions to form a second pattern of protrusions on the display of the user device (fig. 8, pattern that is getting shorter as the user walks), wherein the second pattern of protrusions corresponds to the movement direction (fig. 7 & 8, the path shows the user is to walk straight and shortens as the user progresses along the path; examiner is interpreting this pattern as representing the walking direction of the user as it is showing the progress of the user in the direction they are walking in.);
program instructions to form a third pattern of protrusions on the display of the user device (fig. 9, full top to bottom pattern with eroding pattern to confirm progress), wherein the third pattern of protrusions corresponds to the movement direction and the navigation path, indicating that the movement direction is along the navigation path (fig. 9, transcript reads “guidelines shortens as you are arriving closer to the next point… as you complete your turn the arrow goes back to full length”; examiner is interpreting the resetting of the pattern from showing the sideways pattern back to a full length forward pattern as representing that that walking direction is along the navigation path since it corresponds to the completing the turn informing the user that they are now facing the proper direction and continue to proceed forward.);
and the protrusions of the third pattern of protrusions and the protrusions of the first pattern of protrusions are displayed simultaneously on the display (fig. 4, showing eroding vertical pattern (third pattern) showing user is on the correct path and the horizontal pattern (first pattern) showing the upcoming navigational path.),
wherein a first protrusion of the protrusions of the third pattern of protrusions (fig. 9) is tactilely different (compare fig. 9 with figs. 5-6 to note the difference in initial points of the patterns) from a first protrusion of the protrusions of the first pattern of protrusions (fig. 5-6),
and the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (fig. 1, phone and braille device; examiner is interpreting the device to inherently store the program instructions on the computer readable storage medium for execution by the CPU via the computer readable memory.).
Schmeiduch does not explicitly teach, however Schirmer teaches:
program instructions (For encoding directional instructions (i.e., that a target is to the left, right, behind, or in front of a user), we devised 4 simple vibration patterns. These are illustrated in Figure 2. When the target is within a 90° area to the left or right, a low-to determine that a deviation between the movement direction and the navigation path is less than a threshold (fig. 3, front threshold from plus/minus 45 degrees; In case the prototype is set to Compass mode, the iPhone application first determines the angle between a vector from the user’s position to magnetic North and a second vector from the user’s position to the target (α). In order to determine the actual orientation of the user relative to the target, the compass angle of the user is also required. The iPhone’s compass angle is not used instead as it will often not correspond to the user’s orientation. The microcontroller consequently retrieves the current compass angle of the compass module in the shoe component, and offsets it with α. The resulting angle represents how the user’s foot is orientated relative to the next turn and the appropriate tactile feedback is initiated. [page 331]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch to include the teachings as taught by Schirmer because it “adds to users’ safety and enables them to explore their environments more freely than is possible with prevailing mobile map-based pedestrian navigation systems [Schirmer, abstract]”
Regarding claim 20:

Schmeiduch further teaches:
program instructions to discontinue the forming the tactile protrusions when the position of the user device has reached a destination (fig. 7 & 8, showing the lowering of the protrusions as the user traverses the path and gets closer to the destination; examiner is also interpreting that the unit inherently recesses all the pins back in upon completion of its navigation task as that is the rest state for the pins.).
Regarding claim 24:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 19.
Schmeiduch further teaches:
program instructions to form a fourth pattern of protrusions on the display of the user device, wherein the fourth pattern of protrusions corresponds to the deviation between the movement direction and the navigation path (fig. 4, vertical portion representing the walking direction of the user and the horizontal portion representing the upcoming navigation path showing a required left hand turn.).
Claims 3, 14-15, 17-18, 21-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeiduch (NPL) in view of Schirmer (NPL) in further view of Yairi (U.S. Pub. No. 2014/0132532).
Regarding claim 3:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.

wherein the forming the pattern of the protrusions includes controlling a flow of fluid within a microfluidic layer of the user device. (Fig. 1A&B; "a fluid channel 113, and a fluid conduit 114 configured to communicate fluid from the fluid channel 113 through the support surface 115." [0021])
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 14:
Schmeiduch teaches:
A computer program product for providing tactile navigation directions on a user device (fig. 1, phone and braille device), the computer program product comprising
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the user device to cause the user device to: (fig. 1, phone and braille device; examiner is interpreting the device to inherently include a computer readable storage medium that are executable by the user device.)
generate navigation directions identifying a navigation path (fig. 3, transcript shows how user provides a desired destination and is given back a navigation path to said destination.);
wherein the protrusions are in a first pattern of protrusions that trace the navigation path (see figs 4-6; examiner is interpreting the left or right top portion of pins representing left or right hand turns to be the navigation path as that is showing the user the desired path required to follow the navigation route; examiner is also interpreting the birds eye view as shown in fig. 6 to depict a pattern of protrusions the correspond to the navigation path.)
determine a movement direction of the user device (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
form a second pattern of protrusions on the display of the user device (fig. 8, pattern that is getting shorter as the user walks), wherein the second pattern of protrusions corresponds to the movement direction (fig. 7 & 8, the path shows the user is to walk straight and shortens as the user progresses along the path; examiner is interpreting this pattern as representing the walking direction of the user as it is showing the progress of the user in the direction they are walking in.);
form a third pattern of protrusions on the display of the user device, wherein the third pattern of protrusions corresponds to the deviation between the movement direction and the navigation path (fig. 4, vertical portion representing the walking direction of the user and the horizontal portion representing the upcoming navigation path showing a required left hand turn.);
and a first protrusion of the protrusions of the third pattern of protrusions (fig. 4) is tactilely different (compare fig. 4 with figs. 5-6 to note the difference in initial points of  from a first protrusion of the protrusions of the first pattern of protrusions (figs. 5-6).
Schmeiduch does not explicitly teach, however Schirmer teaches:
determine that a deviation between the movement direction and the navigation path is less than a threshold (fig. 3, front threshold from plus/minus 45 degrees; In case the prototype is set to Compass mode, the iPhone application first determines the angle between a vector from the user’s position to magnetic North and a second vector from the user’s position to the target (α). In order to determine the actual orientation of the user relative to the target, the compass angle of the user is also required. The iPhone’s compass angle is not used instead as it will often not correspond to the user’s orientation. The microcontroller consequently retrieves the current compass angle of the compass module in the shoe component, and offsets it with α. The resulting angle represents how the user’s foot is orientated relative to the next turn and the appropriate tactile feedback is initiated. [page 331]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Schmeiduch to include the teachings as taught by Schirmer because it “adds to users’ safety and enables them to explore their environments more freely than is possible with prevailing mobile map-based pedestrian navigation systems [Schirmer, abstract]”
Schmeiduch in view of Schirmer does not teach, however Yairi teaches:
control a microfluidic layer in the user device to form protrusions on a display of the user device (Fig. 1A&B; "a fluid channel 113, and a fluid conduit 114 configured to communicate fluid from the fluid channel 113 through the support surface 115." [0020]), 
Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 15:
The combination of Schmeiduch in view of Schirmer and Yairi, as shown in the rejection above, discloses the limitations of claim 14.
Schmeiduch further teaches:
wherein the protrusions are tactile protrusions. (see all figures, discrete pins are raised and lowered to form the tactile protrusions.)
Regarding claim 17:
The combination of Schmeiduch in view of Schirmer and Yairi, as shown in the rejection above, discloses the limitations of claim 14.
Schmeiduch further teaches:
form a fourth pattern of protrusions on the display of the user device (fig. 9, full top to bottom pattern), wherein the fourth pattern of protrusions corresponds to the movement direction and the navigation path, indicating that the walking direction is along the navigation path (fig. 9, transcript reads “guidelines shortens as you are arriving closer to the next point… as you complete your turn the arrow goes back to full length”; examiner is interpreting the resetting of the pattern from showing the sideways pattern back to a full length forward pattern as representing that that walking direction is 
Regarding claim 18:
The combination of Schmeiduch in view of Schirmer and Yairi, as shown in the rejection above, discloses the limitations of claim 17.
Schmeiduch further teaches:
wherein the program instructions (fig. 1, phone and braille device) further cause the user device to:
monitor a position of the user device and the movement direction (fig. 2, “builds on top of the already existing functions of the phone and google maps”; examiner notes the current position and heading of a user is a well-established feature of google maps.);
and updating each of the first pattern of protrusions, the second pattern of protrusions, the third pattern of protrusions, and the fourth pattern of protrusions based on changes in the position and movement direction (all figures, it can be observed thought the video and highlighted in the figures that the system updates the rendered navigation patterns in real time as the user is moving along the path). 
Regarding claim 21:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch in view of Schirmer does not explicitly teach, however Yairi teaches:
wherein the protrusions of the first pattern of protrusions are a first shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), the protrusions of the third pattern of protrusions are a second shape (see at least figs. 10a-10d, , and the first shape and the second shape are different shapes (see at least figs. 10a-10d, deformable regions 131 with different patterns; examiner notes that per MPEP 2144.04(IV)(B) that changes in shape are a matter of choice that a person having ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 22:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch in view of Schirmer does not explicitly teach, however Yairi teaches:
wherein the protrusions of the first pattern of protrusions are a first size (see at least figs. 10a-10d, deformable regions 131 with different patterns; fig. 13b with large protrusion), the protrusions of the third pattern of protrusions are a second size (see at least figs. 10a-10d, deformable regions 131 with different patterns; fig. 14b with small protrusions), and the first size and the second size are different sizes (see at least figs. 10a-10d, deformable regions 131 with different patterns; compare figs. 13b and 14b to show capability in differences in sizes that can be created; examiner also notes that per MPEP 2144.04 (IV)(A) changes in size are not patentably distinct. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 23:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 1.
Schmeiduch in view of Schirmer does not explicitly teach, however Yairi teaches:
wherein the protrusions of the first pattern of protrusions are spaced apart from each other a first distance (see at least figs. 10a-10d, deformable regions 131 with different patterns), the protrusions of the fourth pattern of protrusions are spaced apart from each other a second distance (see at least figs. 10a-10d, deformable regions 131 with different patterns), and the first distance and the second distance are different distances (see at least figs. 10a-10d, deformable regions 131 with different patterns; examiner notes that the various layouts and spacing of the grooves 119 will result in different protrusion patterns with various spacing between the protrusions. Per MPEP 2144.04 (IV) (A) changes in size are not patentably distinct. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Also per MPEP 2144.04(IV) (B) that changes in shape are a matter of choice that a person having ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to 
Regarding claim 26:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 19.
Schmeiduch in view of Schirmer does not explicitly teach, however Yairi teaches:
the protrusions of the first pattern of protrusions are a first shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), the protrusions of the second pattern of protrusions are a second shape (see at least figs. 10a-10d, deformable regions 131 with different patterns), and the first shape and the second shape are different shapes (see at least figs. 10a-10d, deformable regions 131 with different patterns; examiner notes that per MPEP 2144.04(IV)(B) that changes in shape are a matter of choice that a person having ordinary skill in the art would have found obvious. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Regarding claim 27:
The combination of Schmeiduch in view of Schirmer, as shown in the rejection above, discloses the limitations of claim 19.

the protrusions of the first pattern of protrusions are a first size (see at least figs. 10a-10d, deformable regions 131 with different patterns; fig. 13b with large protrusion), the protrusions of the second pattern of protrusions are a second size (see at least figs. 10a-10d, deformable regions 131 with different patterns; fig. 14b with small protrusions), and the first size and the second size are different sizes (see at least figs. 10a-10d, deformable regions 131 with different patterns; compare figs. 13b and 14b to show capability in differences in sizes that can be created; examiner also notes that per MPEP 2144.04 (IV)(A) changes in size are not patentably distinct. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified Schmeiduch in view of Schirmer to include the teachings at taught by Yairi "to intermittently provide tactile guidance to a user interacting with the computing device." [0022] and "Because the first dynamic tactile interface 100 can be implemented over a display" [0023].
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Xu (NPL) discloses a technology that provides tactile sensation to moving fingers on touch screens.
Jung (NPL) discloses new interaction scenarios that can be realized when a touchpad outputs fast and high-resolution spatiotemporal tactile patterns to the touch-sensitive skin on the fingertips of a user.
Rumelin (NPL) discloses an interaction technique for mobile phones that uses a radar metaphor in order to communicate the user’s correct direction for crossings along a desired route.
Kaine (U.S. Pub. No. 2014/0002336) discloses a peripheral device may include a device body having a cavity configured to receive one or more hands of a user of the computing device, and a plurality of sensors disposed inside the cavity to collect position, posture or movement data of the one or more hands as the user uses the one or more hands to interact with the computing device.
Sokoler (U.S. Pat. No. 6320496) discloses a tactile guidance system and method provides a user with navigational assistance through continuous background communication.
Ciesla (U.S. Pub. No. 2010/0171720) discloses a user interface system of one embodiment includes a layer defining a surface; a substrate supporting the layer and at least partially defining a cavity; a displacement coupled to the cavity that expands the cavity, thereby deforming a particular region of the surface; and a touch sensor coupled to the substrate and adapted to sense a user touch proximate the particular region of the surface.
Zelek (U.S. Pub. No. 2013/0218456) discloses a wearable tactile navigation system that frees you from requiring to use your eyes as there is no display, all positional information is conveyed via touch.
Cohen (U.S. Pub. No. 2017/0371415) discloses methods, systems, and machine readable mediums which provide for an improved, tactile user interface.
McClure (U.S. Pub. No. 2017/0068318) discloses an output device such as a display or track pad may be provided with electroactive polymer structures, electromagnetic 
Gabbay (U.S. Pub. No. 2019/0234740) discloses portable navigation systems, devices, methods and software for provision of navigation indications to a user in a GPS-denied environment, the system including at least one portable device, including a navigation Application (App) adapted to provide the user with navigational instructions and at least one interface component to provide at least one direction-specific instruction of movement to the user, wherein the App comprises an embedded algorithm adapted to fragment a continuous line course on a map associated with a two or three-dimensional route, the algorithm constructed to provide instructions to the user, responsive to a current position of the device associated with the route, wherein the at least one device is adapted to provide commands from the algorithm to activate the at least one vibrational components, responsive to a position of the device.
Weinraub (U.S. Pub. No. 2017/0024010) discloses a model of the environment is generated based on the data. The model is mapped at least to an input/output touch surface of the guidance device. Tactile output is provided to a user of the guidance device via the input/output touch surface based at least on the mapping.
Zhang (U.S. Pub. No. 2016/0284235) discloses a blind guiding apparatus comprises a first wearable assembly on which a voice recognition unit, a central processing unit, a GPS unit, a voice output unit and a Braille display unit are disposed. The blind guiding apparatus provides real-time positioning and navigating functions for a blind user 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180.  The examiner can normally be reached on M-Th 8AM - 4PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665